Exhibit 10-29

 

May 25, 2004

 

Mr. James Bazet

Cobra Electronics Corporation

6500 West Cortland Street

Chicago, Illinois 60707

 

Dear Jim:

 

This letter is to confirm the terms of your continued employment with Cobra
Electronics Corporation (“Company”).

 

1. Employment. Commencing August 1, 2004, you shall continue your employment as
the President and Chief Executive Officer of the Company and shall have the
normal duties, responsibilities and attendant authorities of that position.
Unless earlier terminated pursuant to Paragraph 8, the term of your employment
by the Company pursuant to this Agreement shall end on July 31, 2009 (the
“Employment Period”). In any event, the Company agrees to provide to you written
notice, on or prior to October 31, 2008, if the Company elects to (i) either
offer to you or not offer to you a renewal of this Agreement or (ii) offer to
you a continuation of employment upon other terms and conditions than are
provided in this Agreement. In the event the Company either offers to you a
renewal of this Agreement, or, offers to you a continuation of employment upon
other terms and conditions than are provided in this Agreement, the parties
agree to proceed promptly with good faith negotiations toward the end of
fulfilling their mutual intent to reach agreement, within 90 days thereafter, as
to the terms and conditions of such continuation of employment. In the event the
parties are unable to reach agreement as to such terms and conditions within
such 90 day period, it shall be deemed to be a timely notice that the Company
does not intend to continue your employment beyond the Employment Period.

 

2. Salary and Bonus. During the Employment Period, you shall receive a regular
annual salary at the rates per year hereinafter set forth, payable every 2
weeks. Such annual salary shall be as follows:

 

  • during the period August 1, 2004 through and including July 31, 2005,
$452,400;

 

  • during the period August 1, 2005 through and including July 31, 2006,
$470,500;

 

  • during the period August 1, 2006 through and including July 31, 2007,
$489,500;

 

  • during the period August 1, 2007 through and including July 31, 2008,
$509,000; and

 

  • during the period August 1, 2008 through and including July 31, 2009,
$529,500.



--------------------------------------------------------------------------------

Your salary will be subject to annual review of the Compensation Committee of
the Company’s Board of Directors, but in no event shall your salary be reduced
below the rates per year for each applicable year as set forth above.

 

In addition to your regular salary, during each year of the Employment Period
you will also earn a bonus equal to 2.5% of operating profit (before taxes)
(“Profit”) earned during such year, as determined by the Auditor’s Report of the
Company’s auditors; provided, however, that Profit shall be subject to
adjustment for reduction (addition) for any gain (or loss) respecting the sale,
transfer, conversion or any other disposition of the assets of the Company or
any of its subsidiaries other than in the ordinary course of its business. If
Profit in any year of the Employment Period equals or exceeds $10 million, you
will also receive an additional bonus of $50,000; provided, however, that if
Profit in any year of the Employment Period equals or exceeds $15 million, such
additional bonus shall be increased to $75,000. Bonuses shall be paid within 15
days after completion of the Company’s audit for each fiscal year.

 

In addition to the salary and bonus set forth above, you will receive a one-time
payment of $25,000 on the date of execution of this Agreement. You shall also be
entitled to receive a one-time payment of $32,000 (the “Termination Date
Payment”) upon the earlier of (i) the termination of the Employment Period on
July 31, 2009, provided, that you are employed by the Company on such date and
(ii) the date of termination of your employment with the Company (other than on
July 31, 2009), other than (A) a termination of employment by the Company for
Cause (as defined below) (B) a termination of employment by the Company as a
result of your death or (C) a termination of employment by you for any reason
other than a Change in Status (as defined below).

 

3. Perquisites. You also shall receive $23,000 gross each year during the
Employment Period to be used for perquisites of your choice, payable in monthly
payments of $1,916.66 commencing August 1, 2004, in lieu of any other
allowances.

 

4. Stock Options. The Board of Directors of the Company shall consider
implementation of an equity compensation plan for senior management of the
Company and, if such an equity compensation plan is approved by the Board of
Directors, you shall be entitled participate in such plan to the extent approved
by the Board of Directors or the appropriate committee thereof.

 

All Company stock options granted to you pursuant to the agreement dated May 11,
1999 between you and the Company (the “Previous Employment Agreement”) shall
continue to be governed by the provisions of Paragraph 4 of the Previous
Employment Agreement, including, without limitation, the provisions providing
that such stock options shall become immediately exercisable in the event that a
Change of Control occurs after August 1, 1999.

 

A “Change of Control” shall be deemed to have occurred if: (a) any person,
including a group within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires beneficial ownership of, and the
right to vote, shares having at least 50 percent of the aggregate voting power
of the class or classes of capital stock of the Company having the ordinary and
sufficient voting power (not depending upon the happening of a contingency) to
elect at least a majority of the directors of the Board of Directors of the

 

2



--------------------------------------------------------------------------------

Company (the “Outstanding Voting Securities”), (b) as a result of any tender or
exchange offer, substantial purchase of equity securities, merger,
consolidation, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Company
immediately prior to such transaction or transactions shall not constitute a
majority of the board of directors (or the board of directors of any successor
to or assign of the Company) immediately after the next meeting of stockholders
of the Company (or such successor or assign) following such transaction or (c)
there is consummated a reorganization, merger or consolidation of the Company or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”), excluding any Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
outstanding securities entitled to vote generally in the election of directors
of the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Voting Securities; (ii) no person (other than: the Company; any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) will beneficially own, directly or
indirectly, 50% or more of the combined voting power of the outstanding
securities of the corporation resulting from such Corporate Transaction entitled
to vote generally in the election of directors and (iii) the persons who were
directors of the Company immediately prior to such Corporate Transaction will
constitute at least a majority of the board of directors of the corporation
resulting from such Corporate Transaction.

 

5. Employee Benefits.

 

A. Employee Benefits. During the term of this Agreement, you shall be entitled
to continue to participate in such employee benefits including, but not limited
to, life, short- and long-term disability and health insurance and other medical
benefits (after you have completed the qualifying period) as the Company makes
available to individuals serving at senior corporate levels.

 

B. Gap Insurance Coverage. If termination of your employment by the Company
occurs prior to your 65th birthday and such termination of employment is not (i)
by the Company for Cause (as defined below) or (ii) by you for a reason other
than a Change in Status (as defined below), the Company will acquire and pay for
health insurance coverage for you and your spouse (the “Gap Insurance Coverage”)
from the date of termination of your COBRA continuation health coverage under
the Company’s health insurance plan (or, under the circumstances specified in
the last sentence of this Paragraph 5.B, the date of your termination of
employment) until the earlier of (1) your 65th birthday and (2) the date on
which you become eligible to obtain coverage for you and your spouse pursuant to
the health plan of any other employer or, in the event of your death prior to
the earlier of the events described in clauses (1) and (2) above, until the date
that would have been your 65th birthday. The Gap Insurance Coverage will provide
coverage that is comparable overall to the coverage under the Company’s then
current health insurance plan for active employees. The Company’s obligation to
acquire and pay for the Gap Insurance Coverage is contingent on you and your
spouse electing and maintaining COBRA

 

3



--------------------------------------------------------------------------------

continuation health coverage under the Company’s health insurance plan for the
maximum period permitted under COBRA (with the Company reimbursing you for
continuation premium payments if you are eligible for Gap Insurance Coverage
under this Paragraph 5.B) or, at the Company’s option, you and your spouse
electing against COBRA continuation health coverage (in which case the Gap
Insurance Coverage will commence upon your termination of employment).

 

6. Retirement Plan. Following the termination of your employment with the
Company for any reason other than Cause (as defined below), the Company agrees
to pay to you during each year for a period of 10 years (to be extended one year
for each year in excess of 10 years you are employed by the Company, provided
that such payments shall not continue for more than a total of 15 years) the
amount vested as described in the vesting schedule hereinafter set forth, based
upon 60% of the average of your salary and bonuses paid, pursuant to paragraph
2, during the highest three years of your employment with the Company. The
amounts so vested shall be placed in a “rabbi trust” for your benefit. For
purposes of this paragraph 6 and the vesting schedule, your employment by the
Company shall be deemed to have commenced on August 1, 1997. The amounts to be
paid to you pursuant to this paragraph 6 shall vest in accordance with the
following vesting schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Percentage Vested


--------------------------------------------------------------------------------

 

Less than 4 full years

   0 %

4 full years

   10 %

5 full years

   20 %

6 full years

   30 %

7 full years

   40 %

8 full years

   60 %

9 full years

   80 %

10 full years or more

   100 %

 

All amounts to be paid to you as provided herein shall commence on the first
regular Company pay day following the termination of your employment, and be
paid to you every two weeks in the same manner as you are paid your salary as
provided in Paragraph 2 hereof. For purposes of the foregoing vesting schedule,
you will be deemed to have completed 12 full years of service if (i) you are
terminated by the Company for reasons other than Cause or (ii) you voluntarily
terminate your employment as a result of a Change in Status as described in
Paragraph 8D.

 

7. Reimbursement of Expenses. You shall be reimbursed for all of your reasonable
and necessary business expenses incurred in performing your duties for the
Company, upon presentation of the Company’s standard forms for expense
reimbursement.

 

4



--------------------------------------------------------------------------------

8. Termination of Employment.

 

A. Termination for Reasons Other Than For Cause. In the event your employment
with the Company is terminated by the Company for any reason other than for
Cause, or in the event the Company fails to deliver to you a timely written
notice of intent to either offer to renew this Agreement or to offer you
employment upon other terms and conditions, as provided in Paragraph 1, you
shall be entitled, as of the effective date of your termination of employment,
to: (i) salary through and including the effective date of your termination of
employment; (ii) any bonus earned but not yet paid for any fiscal year of the
Company ended on or prior to the effective date of your termination of
employment; (iii) other employee benefits in accordance with applicable plans
and programs of the Company for claims incurred, or benefits accrued and vested,
on or prior to the effective date of your termination of employment; (iv) the
benefits described in Paragraph 5.B, subject to the provisions of such
Paragraph; (v) the Termination Date Payment; and (vi) receive severance
payments, payable every two weeks, in an amount equal to the greater of (x) your
base salary (as adjusted annually pursuant to Paragraph 2 hereof) for the
remainder of the Employment Period and (y) 6 months of the then current base
salary, provided that any period during which you are receiving severance
payments shall be included in the definition of Noncompetition Period (as
defined in Paragraph 9) and you shall remain subject to the provisions of
Paragraph 9. In addition, in accordance with Paragraph 2, you will be paid any
bonuses earned for any fiscal year of the Company in which you are employed and
ending after the effective date of your termination of employment. The Company’s
obligation to make severance payments to you pursuant to this Paragraph 8 shall
be reduced by any salary, commission or other compensation paid or payable to
you and any entity in which you or a member of your family holds a majority or
controlling interest (in respect to any period during which the Company is
making severance payments to you) from your subsequent employment, contract or
engagement, with any other employer or principal or similar person. Your
acceptance of employment or receipt of such salary, commission or other
compensation shall not terminate the Company’s obligation to make the severance
payments hereunder and in the event any such salary, commission or other
compensation payments are reduced or cease, the Company’s obligation for the
severance payments shall adjust or resume, as appropriate. Except as otherwise
provided herein, all of your remaining benefits, including the continued vesting
of Company stock options (except for vesting of Company stock options in the
event of a Change of Control) shall immediately end upon your termination of
employment, whether by expiration of this agreement or otherwise.

 

B. Termination for Cause. The Company may at any time terminate you for Cause.
“Cause” shall mean (i) embezzlement, misappropriation, theft or other criminal
conduct, of which you are convicted, related to the property and assets of the
Company, (ii) your conviction of a felony or (iii) your willful refusal to
perform or substantial disregard of your duties as assigned to you by the Board
of Directors, unless you have reasonable and just cause for such refusal to
perform or disregard of your duties or unless you commence immediate corrective
actions within 15 days after notice by the Chairman of the Board of Directors of
the Board’s objection to your refusal to perform or disregard your duties. If
the Company terminates your employment for Cause, you shall be entitled to
salary through and including the effective date of your termination of
employment, and all other benefits provided for hereunder shall immediately
cease, except to the extent previously vested.

 

5



--------------------------------------------------------------------------------

C. Death and Disability. If, at any time during the term of this Agreement, you
die or are deemed to be disabled, the Company may immediately terminate this
Agreement. For the purpose of this Agreement, you shall be deemed to be disabled
if you are physically or mentally unable to perform your duties for a period of
180 consecutive days. In the event of your termination of employment by reason
of your death or disability, you (or your estate) shall be entitled to: (i)
salary through and including the date of death or the effective date of your
termination of employment, as applicable; (ii) any bonus earned (pro-rated to
the date of death or disability) but not yet paid for any fiscal year of the
Company ended on or prior to the date of death or the effective date of your
termination of employment, as applicable; (iii) other employee benefits in
accordance with applicable plans and programs of the Company for claims
incurred, or benefits accrued and vested, on or prior to the date of death or
effective date of your termination of employment, as applicable; (iv) the
benefits described in Paragraph 5.B, subject to the provisions of such Paragraph
and (v) treatment of all your outstanding stock options on the date of
termination in accordance with their terms. In addition, in accordance with
Paragraph 2, you will be paid any bonuses earned for any fiscal year of the
Company in which you are employed and ending after the effective date of your
termination of employment. In the event of your termination of employment by
reason of your disability (but not in the event of your termination of
employment by reason of death), you will also receive the Termination Date
Payment.

 

D. Change in Status. In the event (i) you are removed as a director of the
Company prior to the termination of your full-time employment with the Company
(except for any such removal required by law or the rules of a national
securities exchange or national automated inter-dealer quotation system on which
the shares of the Company are listed), (ii) you are demoted in title or
responsibilities and duties during the Employment Period, (iii) you are
prevented by the Board of Directors or employees of the Company from exercising
the duties and responsibilities of the President or Chief Executive Officer, and
as a result thereof you voluntarily terminate your employment with the Company,
or (iv) there is a breach by the Company of a material provision of this
agreement, which breach remains uncured for at least 60 days following written
notice from you (each, a “Change in Status”), then you shall be entitled, as of
the effective date of your voluntary termination of employment, to (i) salary
through and including the effective date of your termination of employment; (ii)
any bonus earned but not yet paid for any fiscal year of the Company ended on or
prior to the effective date of your termination of employment; (iii) other
employee benefits in accordance with applicable plans and programs of the
Company for claims incurred, or benefits accrued and vested, on or prior to the
effective date of your termination of employment; (iv) the benefits described in
Paragraph 5.B, subject to the provisions of such Paragraph; (v) the Termination
Date Payment; and (vi) receive severance payments, payable every two weeks, in
an amount equal to the greater of (x) your base salary (as adjusted pursuant to
Paragraph 2 hereof) for the remainder of the Employment Period and (y) 6 months
of the then current base salary, provided that any period during which you are
receiving severance payments shall be included in the definition of
Noncompetition Period (as defined in Paragraph 9) and you shall remain subject
to the provisions of Paragraph 9. The Company’s obligation to make severance
payments to you pursuant to this Paragraph 8.D shall be reduced by any salary,
commission or other

 

6



--------------------------------------------------------------------------------

compensation paid or payable to you and any entity in which you or a member of
your family holds a majority or controlling interest (in respect of any period
during which the Company is making severance payments to you) from your
subsequent employment, contract or engagement with any other employer or
principal or similar person. Your acceptance of employment or receipt of such
salary, commission or other compensation shall not terminate the Company’s
obligation to make the severance payments hereunder and in the event any such
salary, commission or other compensation payments are reduced or cease, the
Company’s obligation for the severance payments shall adjust or resume, as
appropriate. In addition, in accordance with Paragraph 2, you will be paid any
bonuses earned for any fiscal year of the Company in which you are employed and
ending after the effective date of your termination of employment.

 

9. Trade Secrets and Non-Compete. You acknowledge that in the course of your
employment with the Company pursuant to this Agreement you will become familiar
with trade secrets and customer lists of, and other confidential information
concerning, the Company and its subsidiaries, affiliates and clients and that
your services have been and will be of special, unique and extraordinary value
to the Company.

 

(a) You agree that during the Employment Period and for a period of six months
thereafter (the “Noncompetition Period”) you shall not in any manner, directly
or indirectly, through any person, firm, corporation or enterprise, alone or as
a member of a partnership or as an officer, director, stockholder, investor or
employee of or advisor or consultant to any person, firm, corporation or
enterprise or otherwise, engage or be engaged, or assist any other person, firm,
corporation or enterprise in engaging or being engaged, in any business being
conducted by the Company or any of its subsidiaries or affiliates as of the
effective date of your termination of employment in any geographic area in which
the Company or any of its subsidiaries or affiliates is then conducting such
business.

 

(b) You further agree that during the Noncompetition Period you shall not (i) in
any manner, directly or indirectly, induce or attempt to induce any employee of
or advisor or consultant to the Company or any of its subsidiaries or affiliates
to terminate or abandon his or her or its employment for any purpose whatsoever,
or (ii) call on, service, solicit or otherwise do business with any customer of
the Company or any of its subsidiaries or affiliates.

 

(c) Nothing in this Paragraph 9 shall prohibit you from being (i) a stockholder
in a mutual fund or a diversified investment company or (ii) a passive owner of
not more than two percent of the outstanding common stock, capital stock and
equity or any firm, corporation or enterprise so long as you have no active
participation in the business of such firm, corporation or enterprise.

 

10. Confidential Information. You agree that at no time following the
termination of your employment shall you disclose or in any way use the
confidential and proprietary information obtained during the course of your
employment with the Company, including, but not limited to the Company’s or any
subsidiary’s financial and product information and information relating to the
Company’s or any subsidiary’s customer and supplier relations.

 

11. Unreasonable Restraint. If, at any time of enforcement of Paragraph 9 or
Paragraph 10, a court or an arbitrator holds that the restrictions stated
therein are unreasonable

 

7



--------------------------------------------------------------------------------

under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained therein to cover the maximum
period, scope and area permitted by law.

 

12. Unique Services. You acknowledge that the services to be rendered by you
hereunder are unique and personal. Accordingly, you may not assign any of your
rights or delegate any of your duties or obligations under this Agreement. The
Company may assign its rights, duties or obligations under this Agreement to a
purchaser or transferee of all, or substantially all, of the assets of the
Company.

 

13. Waiver. The waiver by either party of a breach by the other party of any
provision of this Agreement shall not be valid unless in a writing signed by the
non-breaching party, and any valid waiver shall not operate or be construed as a
waiver of any subsequent breach.

 

14. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the matters described herein
and, except as set forth herein, supersedes any and all prior and/or
contemporaneous agreements and understandings, oral or written, between the
parties.

 

15. Governing Law. This Agreement shall be, in all respects, construed in
accordance with and governed by the laws of the State of Illinois.

 

16. Arbitration. Any dispute or controversy between the Company and you, whether
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Rules then in
effect and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Any arbitration shall be held before a
single arbitrator who shall be selected by the mutual agreement of the Company
and you, unless the parties are unable to agree to an arbitrator, in which case,
the arbitrator will be selected under the procedures of the AAA. The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and you.
The Company and you acknowledge that this Agreement evidences a transaction
involving interstate commerce. Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision. The
arbitration proceeding shall be conducted in Chicago, Illinois or such other
location to which the parties may agree in writing.

 

8



--------------------------------------------------------------------------------

17. No Duty to Mitigate/Set-Off: The Company agrees that if your employment with
the Company is terminated during the term of this Agreement, you shall not be
required to seek other employment or to attempt in any way to reduce the amounts
payable to you by the Company pursuant to this Agreement. Except as otherwise
provided herein and apart from any disagreement between you and the Company
concerning interpretation or operation of this Agreement or any term or
provision hereof, the Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder, shall not be
affected by any circumstances, including without limitation, any set-off,
counter-claim, recoupment, defense or other legal right which the Company may
have against you.

 

18. Successors; Binding Agreement: In addition to any obligations imposed by law
upon any successor to the Company, the Company will use its best efforts to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place and this Agreement
shall enure to the benefit of such successor. Any such assignment shall not
relieve the Company from liability hereunder. This Agreement shall enure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you die, any amount would still be payable to you hereunder if you
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the executors,
personal representatives, estate, trustees or administrators of your estate.

 

9



--------------------------------------------------------------------------------

If you are in agreement with the terms hereof, please sign in the appropriate
place below and return to me as soon as possible.

 

Sincerely,

COBRA ELECTRONICS CORPORATION

By:

 

/s/ Carl Korn

--------------------------------------------------------------------------------

   

Carl Korn, Chairman of the

   

Board of Directors

 

Accepted this 25th day

of May, 2004.

/s/ James Bazet

--------------------------------------------------------------------------------

James Bazet

 

10